DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


 Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17 and 18 recites the limitation “the printed circuit board.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites “where the housing is equipped with a window in the form of an opening opposite the position, where a calibration point between the magnet arranged in connection with the spindle nut and the magnetic sensors is arranged in the control.” While it appears that Applicant intends the position to be “where a calibration point between the magnet arranged in connection with the spindle nut and the magnetic sensors is arranged in the control” the placement of the comma after the word “position” renders the “where a calibration point…” phrase as a separate clause. It is therefore unclear what “the position” is referring to. Appropriate correction is required.
Regarding claims 19 and 20, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 22 recites “the various magnets have different strength” but does not state what the strength of the magnets are different from. For the purposes of this examination, Examiner construes the claim to recite that the magnets have different strength from each other.
Similarly, claims 23 and 24 recite that “the magnets are arranged differently with regard to their filed [sic] direction” and “the one or more analogue magnetic sensors are arranged rotated about their axis 180 degrees,” respectively, but do not recite with what are the arranged differently, or rotated about their axis compared to what. For the purposes of this examination, Examiner construes the claims to recite that the sensors a differently arranged and rotated from each other. Appropriate correction is required. 
Additionally, claim 23 should recite “the magnets are arranged differently with regard to their field direction.”
Also regarding claim 24, the phrase “the one or more analogue magnetic sensors” does not have proper antecedent basis in the claim, as the magnetic sensors of claim 1 are not disclosed as being analogue. For the purposes of this examination the phrase “the one or more analogue magnetic sensors” in claim 24 will be interpreted as merely reciting “the one or more magnetic sensors” which has proper antecedent basis in the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 10, 17, 18 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bastholm (Pub. No. US 2011/0068725 A1; hereafter Bastholm).
Regarding claim 1, Bastholm discloses a linear actuator comprising a reversible DC-motor which through a transmission (see Bastholm abstract “a reversible DC-motor (1), which through a transmission (2) can move an activation element (5) between two end positions”) drives a spindle (see Bastholm Fig. 1, item 3) and thus applies a linear movement to a spindle nut retained against rotation (see Bastholm Fig. 1, item 4), where the spindle nut is connected to an activation element, which can be displaced between two end positions on the spindle (see Bastholm Fig. 1, item 5), a power supply for the DC motor, an electric control (Bastholm claim 1 “a power supply for the DC motor, an electrical control device”), a housing for surrounding (mechanical and electric) components of the actuator (see Bastholm Fig. 1, item 7), a position detection system for determining the position of the spindle nut on the spindle (see Bastholm paragraph [0004], “as an option for linear actuators, systems exist where the position of the activation element may be determined with a high degree of accuracy. This could e.g. be a potentiometer, a magnetic-based position determination system with a Hall sensor or an optical system.”), wherein the position detection system is encased in the housing and comprises at least one magnetic sensor arranged in a position on a length parallel to the axial direction of extent of the spindle and further comprises a magnet arranged in connection with the spindle nut or the activation element (see Bastholm Fig. 2, items 17, 21, 23, and 25 and paragraph [0014] 

 	Regarding claim 9, Bastholm discloses a linear actuator according to claim 1 wherein the position detection system comprises at least two magnetic sensors arranged in a position on the length parallel to the axial direction of extent of the spindle (see Bastholm Fig. 2, items 17, 21, 23, and 25).  

Regarding claim 10, Bastholm discloses a linear actuator (1) according to claim 9, wherein one sensor is activated before the other sensor and is deactivated before the other when the spindle nut with magnet moves past (see Bastholm Fig. 2, items 17, 21, 23, and 25, note that they are offset from each other).  

 	Regarding claim 17, Bastholm discloses a linear actuator (1) according to claim 1 wherein the magnetic sensors (13, 14) are arranged on or in connection with the printed circuit board (11, 12) for the control (see Bastholm Fig. 2, items 27 and 28), where the control and the magnetic sensors (13, 14) are arranged separately from the spindle (4) and spindle nut (5) with a non-magnetic shielding wall (see Bastholm Fig. 1, item 6).  

 Regarding claim 18, Bastholm discloses a linear -actuator (1) according to claim 1 wherein  the printed circuit board of the control is arranged in the housing, such that this runs parallel to the spindle (see Bastholm Figs. 1 and 2, items 7, 27 and 28), and where the magnetic sensors are arranged in such a manner that they are situated in the direction of extend of the spindle and are separated by a wall in the housing (see Bastholm Fig. 1, items 6 and 12).  
 	
Regarding claim 24, Bastholm discloses a linear actuator according to claim 1 wherein the one or more analogue magnetic sensors are arranged rotated about their axis 180 degrees (Bastholm .


 	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bastholm in view of Ratliff (U.S. Patent No. 6,497,035 B1; hereafter Ratliff).
 	Regarding claim 3, Bastholm discloses a linear actuator according to claim 1 wherein the at least one magnetic sensor, which in the same manner as a switch is activated when the applied magnetic field exceeds a first Preliminary Amendment dated August 7, 2019threshold value, and is deactivated when the applied magnetic field falls below a second threshold value (see Bastholm Fig. 2, items 17, 21, 23, and 25 and paragraph [0014] “switches designed as mechanical switches are described, but the switches may also be implemented in different ways e.g. with a pressure transducer or magnetically with a magnet and a Hall-sensor”).
	Bastholm does not specifically disclose whether the magnet and Hall sensor setup utilizes a digital magnetic sensor or an analogue magnetic sensor, which gives a signal, which is proportional to the applied magnetic field as called for in claim 4.
	Ratliff discloses that digital and analogue Hall sensors are well-known equivalents useful for the same purpose in a linear actuator (see Ratliff Fig. 11, items 306-312 and col. 1, ll. 15-18 “the present invention relates generally to position sensors and more particularly to a Hall position sensor of the type having a permanent Hall magnet and an analog/digital Hall effect sensing device disposed proximate to the Hall magnet”).


 Regarding claim 5, Bastholm as modified discloses a linear actuator according to claim 4, wherein the position detection system is capable of registering when the magnetic field near the sensor changes and recognize a pattern where the strength of the magnetic field increases to a maximum and subsequently falls again (this is an inherent quality of analogue switches, they can detect the level and act as a switch once a threshold level has been crossed.).

Regarding claims 11 and 12, Bastholm in view of Ratliff further discloses a linear actuator (1) according to claim 4 wherein the magnetic sensor are of the analogue type and are positioned with such a distance between them that they both due to the width of the magnet give a signal, when the magnet is led past the sensors where the signal from one sensor is increasing while the signal from the other sensor is decreasing; and wherein the magnetic sensors are of the digital type, and are arranged such that their signals overlap when the magnet is lead past the sensors (see Ratliff Fig. 11, items 306-312).  
	Ratliff Example 5, found in column 9, recites:

Hall magnet 314 is moving during operation of the actuator since it is typically affixed to the free end 303 of piston rod 304 (FIG. 11). Analog Hall effect sensing devices 306, 308, 310 and 312 are soldered via corresponding leads (not shown) in the manner described above directly to corresponding flexible circuit exposed copper trace areas 305, 309, 311 and 313, respectively, which are preferably located close to the outer edge (facing the piston rod) of flexible circuit 307… The housing containing the multi-Hall package is then placed proximate and parallel to piston rod 304 to permit accurate position sensing of the same during operation. This set up represents a significant improvement over prior art linear actuator position sensing which typically employs a linear potentiometer of about the same length as the cylinder stroke. The potentiometer uses a contact brush which is subject to wear and tear and needs replacement from time to time which keeps maintenance costs relatively high. Another prior art method is to use a series of regularly spaced digital Hall effect sensing devices as a proximity switch. In this method, the digital Hall effect sensing devices are positioned at predetermined points along the stroke of the linear rod and communicate with an electronic signal processor during operation. As the Hall magnet (which is still attached to the free end of the piston rod) moves linearly past one of the digital Hall effect sensing devices, the digital Hall effect sensing device changes from an "on" state to an "off" state signaling the processor that a particular position has been reached. It should be noted in this regard that the accuracy of this (prior art) method is limited by the 

	Ratliff therefore clearly discusses the use of both digital and analogue Hall sensors as linear actuator detection devices as being well-known in the art at the time the invention was filed, and that it was desirable to utilize a plurality of digital sensors to increase resolution and accuracy (though at higher cost), or to utilize analogue sensors which have better accuracy for the same number of sensors. Furthermore, as can be seen in Fig. 11, as the magnet approaches one sensor and recedes from the previous sensor, the magnetic field would increase while the signal from the other sensor is decreasing, as called for in claim 11, and would overlap with sufficiently spaced sensors in the digital sensor embodiment as called for in claim 12, which would increase the resolution compared to more sparsely placed digital sensors.

 	Regarding claim 13, Bastholm as modified discloses a linear actuator according to claim 12 wherein the first of the magnetic sensors is activated and deactivated immediately before the other magnetic sensor is activated and deactivated, where the order of whether the first or the second of the sensors is activated first or last depends on the direction of movement (This is merely a function of the spacing and threshold setting of the Hall sensors. Ratliff discloses that it was well known to select the number of sensors based on the desired resolution. It would have further been obvious to set the switching threshold such that the resolution is maximized for the number of sensors while minimizing the number of sensors required. If there were significant overlap in the sensors sensing region the number of sensors required to cover the entire stroke length would increase which, as noted by Ratliff, would increase cost unnecessarily.).  


Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bastholm in view of Blessing et al. (Pub. No. US 2007/0216402 A1; hereafter Blessing).
Regarding claims 21-23, Bastholm discloses a linear actuator according to claim 1, but does not disclose that several magnets are arranged in various positions in connection with the spindle nut or the activation element; further that the various magnets have different strength and thus individually can be unambiguously indicated by measuring with the analogue magnetic sensors; and that the magnets are arranged differently with regard to their filed direction. 
	Blessing discloses a linear actuator with position detector wherein several magnets are arranged in various positions in connection with the spindle nut or the activation element (see Blessing Fig. 1, items 42, 44, 46, and 48); further that the various magnets have different strength and thus individually can be unambiguously indicated by measuring with the analogue magnetic sensors (see Blessing Fig. 1, there is one strong with N facing the Hall sensor, one weak with N, one strong with S facing the Hall sensor, and one weak with S facing the Hall sensor, each is therefore uniquely identifiable); and that the magnets are arranged differently with regard to their filed direction (see Blessing Fig. 1, items 42, 44, 46, and 48, since not all of the magnets have the same orientation, the magnets, as a whole, are arranged differently with respect to their magnetic field direction.).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Bastholm with magnets like those in Blessing in order to provide a magnetic field which has a strongly linear correlation with the actuator position in order to aid in accurately sensing the actuator position, as taught by Blessing.


Claims 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (Pub. No. US 2010/0315031 A1; hereafter Jensen).
 Regarding claim 2, Bastholm discloses a linear actuator according to claim 1 wherein the position detection system is configured to receive and process a signal from the at least one magnetic sensor, where the signal indicates a known position of the spindle nut during its travel on the spindle (see Bastholm Fig. 2, items 17 and 21, which are end stop switches which indicate that the nut is at the end of its stroke length).
Bastholm does not disclose that the position detection system subsequently calibrates the counter value of the position detection system such that it corresponds to a predetermined counter value of the position
Jensen discloses calibrating the sensed position of the spindle nut “when the spindle nut meets a switch during its travel over the distance of the spindle” (see Jensen paragraph [0011]).


 	Regarding claim 16, Bastholm discloses a linear actuator according to claim 1, but does not disclose that the position detection system is adapted, when a calibration point is reached, to compare a current value for the position determination to the value of the position determination for the calibration point and respond by performing one of the following actions: 1) overwrite the current value for position determination with the value of the position determination for the calibration point, 2) Change the current value for the position determination by a number, which causes the current value to come closer to the value of the position determination for the calibration point, 3) Check the status of the flags for reliability and, if the status of flags indicates that the position detection system is not calibrated, overwrite the current value for position determination with the value of the position determination for the calibration point, 4) Determine the difference between the current value for position determination and the calibration value and, in case of a difference in counter value which is larger than a predetermined value, keep the current value and wait until the next meeting with a calibration point before the current value for position determination is overwritten with the value of position determination for the calibration point, 5) Determine the direction of the movement of the activation element by assessing whether the current value of the position detection system changes positively or negatively, and depending on the direction overwrite the current value of the position detection system with the value of the position determination for the calibration system adjusted by a value in the form of a number, which can vary depending on the direction of the movement of the activation element.  
 	Jensen discloses a position detection system that is adapted, when a calibration point is reached, to compare a current value for the position determination to the value of the position determination for the calibration point and respond by performing one of the following actions: 1) overwrite the current value for position determination with the value of the position determination for the calibration point (see Jensen paragraph [0040] “If a further switch e.g. has an activation point positioned 82 mm in on the length of the spindle and a deactivation point 86 mm in on the length of the spindle, depending on in which direction the spindle nut moves, the software should calibrate the calculated position of the spindle nut with these absolute position indications when it passes the absolute switch points.” This recording of the absolute position instead of the calculated position can be construed as overwriting the current (i.e. calculated) value with the calibration point.).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to calibrate the position sensor of Bastholm using the end stop switches as known-position calibration points, as taught by Jensen in order to quickly “determine the position of the spindle nut on the spindle and moreover in a cheap, reliable and simple manner” as suggested by Jensen (see Jensen paragraph [0020]).

Allowable Subject Matter
Claims 6-8, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        1/19/2022